

114 HR 6051 IH: Local Medicaid Enforcement Incentives Act of 2016
U.S. House of Representatives
2016-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6051IN THE HOUSE OF REPRESENTATIVESSeptember 15, 2016Mr. Israel introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish a grant program to provide States with funds to detect fraud, waste, and abuse in the
			 State Medicaid programs under title XIX of the Social Security Act and to
			 recover improper payments resulting from such fraud, waste, and abuse.
	
 1.Short titleThis Act may be cited as the Local Medicaid Enforcement Incentives Act of 2016. 2.Grant program to provide States with funds to detect Medicaid fraud, waste, and abuse and recover certain improper payments (a)In generalThe Secretary of Health and Human Services shall establish a program to award grants, subject to subsection (c), to States to establish or expand a program described in subsection (b).
 (b)Medicaid fraud control programFor purposes of subsection (a), a program described in this subsection is a program that— (1)is administered by a State official with responsibility for controlling provider fraud and abuse under the State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.);
 (2)detects and prevents fraud, waste, and abuse with respect to payments made under such State plan or under any waiver of such plan approved under section 1115 of the Social Security Act (42 U.S.C. 1315);
 (3)identifies and recovers overpayments to individuals or entities receiving funds under such State plan or waiver resulting from such fraud, waste, or abuse; and
 (4)shares with localities within the State that assist in the detection and prevention under paragraph (2) or the identification and recovery under paragraph (3) at least 50 percent of the State’s share of the total amount of such funds so recovered during a period as overpayments under paragraph (3) minus any amount expended during such period on administrative costs to carry out the program.
				(c)Funding
 (1)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated to the Secretary of Health and Human Services $100,000,000 to remain available until expended.
 (2)LimitationNot more than 5 percent of the amount appropriated pursuant to paragraph (1) may be awarded to any State.
 (d)State definedFor purposes of this section, the term State has the meaning given such term for purposes of title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
			